  Case 1:21-cv-00268-LPS Document 6 Filed 03/23/21 Page 1 of 3 PageID #: 20




                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE



In re:                             :            Chapter 11
MALLINCKRODT PLC, et al.           :            Bankruptcy Case No. 20-12522 (JTD)
                                   :
                      Debtors.     :
                                   :
__________________________________ :
                                   :
CITY OF ROCKFORD, et al.           :
                                   :
                      Appellants,  :
                                   :
      v.                           :            C. A. No. 21-268-LPS
                                   :
MALLINCKRODT PLC, et al.           :
                                   :
                      Appellees.   :


                                 RECOMMENDATION

             At Wilmington this 23rd day of March, 2021.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information

from counsel, to determine the appropriateness of mediation in this matter;

             WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.

      In late February-early March, the parties to this appeal provided a joint response
  Case 1:21-cv-00268-LPS Document 6 Filed 03/23/21 Page 2 of 3 PageID #: 21




to this Court’s Order of February 24, 2021 regarding mandatory mediation for

Bankruptcy Court appeals.1 Appellees and Appellants are in agreement that this appeal

is not appropriate for mandatory mediation since it involves primarily legal issues. One

issue is whether Arnold & Porter Kaye Scholer LLP, who was named as an Appellee to

this proceeding, along with the Debtors is an appropriate appellee. The Parties met

and conferred on whether mediation efforts would be productive, and jointly request

that due to the nature of the relief granted by the Bankruptcy Court and the issues on

appeal that this matter be removed from mandatory mediation.

       The Parties further request that the following briefing schedule be entered:

       Appellants’ Opening Brief                 May 14, 2021
       Debtors and Arnold & Porter Kaye
       Scholer LLP Answering Brief               June 14, 2021

       Appellants Reply Brief                    June 29, 2021

              THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. No

objections to this Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B), F ED. R. CIV.

P. 72(a) and D. DEL. LR 72.1 are anticipated since it is consistent with the Parties’

request.




       1
       Consistent with this Court’s order, the Parties responsive letter was not
docketed.

                                             2
Case 1:21-cv-00268-LPS Document 6 Filed 03/23/21 Page 3 of 3 PageID #: 22




   Local counsel are obligated to inform out-of-state counsel of this Order.


                                     /s/ Mary Pat Thynge
                                     Chief U.S. Magistrate Judge Mary Pat Thynge




                                        3
